Mr. Justice O’Connor delivered the opinion of the court. By this appeal Mabel L. Wagner, the complainant, seeks to reverse an order of the circuit court of Cook county denying the prayer of her petition as amended, whereby she sought to have an order entered requiring the defendant, her former husband, to pay to her $2,600 for the support of their child. The record discloses that on April 18, 1925, complainant obtained a decree of divorce from defendant and the custody of their child, Margaret, was awarded to her. Margaret was born June 10,1910, and defendant was required to pay to the complainant $25 a week as alimony and $10 a week for the support and maintenance of Margaret during her minority. The alimony and the money for the support of the child seem to have been paid regularly by the defendant, at least there is no question made concerning this matter. On May 10, 1927, complainant filed her petition praying that an order be entered requiring the defendant to pay $50 a week to the complainant for the support, maintenance and education of Margaret. It appears that Margaret graduated from the Nicholas Senn high school on January 27, 1927; that since that time she has been studying domestic art and would finish that course by June 4, 1927; that complainant desired to have Margaret enter a college to obtain a collegiate education, and that it would cost $2,600 a year. The defendant answered the petition and the matter was heard before the chancellor, who found that there had been no change in the financial condition of the defendant since the divorce decree had been entered which would warrant an increase in the allowance for the support, maintenance and education of the daughter Margaret, and the prayer of the complainant was denied. The evidence shows that the defendant was a practicing physician in Chicago and had received from his practice the following: From August 12, 1923, to the end of that year $7,902.57; for the year 1926, $9,098.76, and from January 1st until June 8,1927, $4,304.41. We think the question for decision should not be determined alone from the fact that defendant’s earnings had not materially increased from the date of the divorce decree, but that the court might be warranted in allowing an increase for the support, maintenance and education of Margaret, it appearing that her demands had increased since that time, but we do not think the income of defendant would warrant the allowance of $2,600 requested by complainant for the education of Margaret for the ensuing collegiate year. From the evidence, no less amount would have sufficed,, therefore the court was warranted in denying the prayer of the petition. This conclusion is emphasized by the fact that under the decree defendant must continue to pay complainant alimony of $25 a week or $1,300 annually. The order of the circuit court of Cook county is affirmed. Affirmed. Matchett, P. J., and McSurely, J., concur.